DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/13/2021 and 03/16/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-3 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Reznik et al. (U.S. PG Publication No. 2010/0309974), Park et al. [U.S. PG Publication No. 2009/0147848] and Tian et al. [U.S. PG Publication No. 2012/0044322]) do not disclose, with respect to claim 1, a decoding system which receives an incoming bitstream and obtains a residual block which corresponds to a current block, the system determines whether or not to apply interlayer prediction on an enhancement layer and if so performs a prediction on said current block of the enhancement layer based on image data of a reference layer, thus the current block is reconstructed by adding the residual block to a prediction block by the performance of the prediction on the current block, thus process of prediction comprises reconstructing and decoding the incoming bitstream, constructing a reference picture list for the current picture based on the reference layer and finally performing prediction on the current block of the enhancement layer based on the reference picture list and motion information of the current block. Rather, Park teaches the processes describing .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483